2. Human rights in Ethiopia
The next item is the debate on human rights in Ethiopia.
I have received six motions for a resolution.
author. - (SV) Ethiopia is in 170th place out of a total of 177 countries where human development is concerned.
Ethiopia has more important things to do than to oppress opposition figures and put them in prison and to treat people as a collective instead of prosecuting them for specific crimes. As far back as in October 2005, we criticised the way in which Ethiopia treats its opposition, but in 2006 and during this year the situation has deteriorated.
I believe that we have to make more stringent demands of Ethiopia. After all, the African Union's headquarters are in Ethiopia. Ethiopia must set a good example, and we cannot accept that the country that is host to our cooperation partner, the African Union, should go in for extensive human rights violations throughout its judicial system.
Before we can get to grips with all the issues to do with poverty and poverty-related problems, we must be able to help Ethiopia combat these human rights violations. Without a lively opposition, we cannot solve the problems.
author. - (IT) Madam President, ladies and gentlemen, I should like to draw the Commissioner's attention to a contradiction to which we risk falling victim.
In 2005, we, the European Union, encouraged everyone in Ethiopia, including the representatives of the Oromo people, to take part in the elections in order to help introduce a democratic system. We also sent one of the largest delegations of observers to the country. Today, our fellow parliamentarians who were elected to the Ethiopian federal parliament and the parliament of Oromia and who have had the courage to come out into the open are being forced to leave their country. They have appealed to us, because some of their number have been killed for political reasons, while others are fleeing to neighbouring Somalia together with thousands of Oromo refugees and are being pursued by Ethiopian troops.
At this point it is my belief that, as we helped to encourage and initiate this process, we cannot now abandon these people. We must accept our responsibility by immediately adopting a support strategy within the framework of the special measures provided for by the new democracy and human rights instrument.
author. - (PL) Madam President, respect for human rights, democratic principles, the rule of law and freedom are the foundations on which the structures of a just state must be built.
The Commission and the Council should develop a cohesive strategy of actions to support the democratic process in Ethiopia and introduce mechanisms to counter the deterioration of the human rights situation in that region. In addition to the arrest and imprisonment of people for their views, I find the information on the suffering and exploitation of children particularly alarming. We have to condemn the harming of defenceless and innocent children. I believe this is the most serious crime possible and it must be unequivocally condemned.
Only by acting in unison and with the cooperation of the countries bordering on Ethiopia, and drawing on stronger support from the whole international community can we improve the worrying situation in Ethiopia and return it to normality so that individuals are treated as entities and not as instruments.
author. - Madam President, I headed the EU election observation mission in Ethiopia in 2005. At that time, Opposition leaders warned the EU that the elections would be another scam by Prime Minister Meles Zenawi to fool the international community and that they all would end up in jail or killed. We, the EU, persuaded them not to boycott the elections, promising to watch and ensure accountability. The Ethiopians believed us and voted massively and in an orderly manner.
However, when people protested peacefully against electoral fraud, government forces resorted to brutal repression. In June and November, hundreds were killed in massacres and thousands were wounded and imprisoned, including the leaders who had warned the EU. They are among the 38 political prisoners found guilty on 11 June of this year in a farcical trial in which they were not able to present their defences. Sentences are due next July, possibly carrying the death penalty, against some of the most representative, articulate and courageous leaders of Ethiopia - elected Members of Parliament, human rights defenders, journalists, activists for development, teachers and other prisoners of conscience. Professor Mesfin Woldemariam, aged 77, the respected founder of the Ethiopian Human Rights Council, is one of them. The EU is the main donor of aid in Ethiopia. I have seen the difference it makes there. It can do it again if the Commission, Council and Member States stop turning a blind eye.
They must act immediately, holding the Government of Ethiopia accountable to human rights commitments under the Cotonou Agreement, holding Prime Minister Meles Zenawi personally responsible and pressing for the release of the prisoners without delay and unconditionally. They must follow the recommendations made by this Parliament in several resolutions, including the one we will approve today, not to further let down the Ethiopian people, not to further discredit Europe's commitment towards development in Africa and not to further betray our basic values of democracy and human rights.
author. - (DE) Madam President, back in the early Middle Ages, Ethiopia played a leading role in dialogue between the Christian and Muslim world. It is the oldest independent state in Africa, an ancient civilisation which fought against fascism and colonialism, and as has already been mentioned, is also the country where the African Union currently has its headquarters.
Given all these factors, it is with horror that we contemplate what Communism has done in the country. The free elections two years ago in Ethiopia were a time of hope. Unfortunately, that hope was immediately dashed, as demonstrators were beaten and scores were arrested. As my fellow Member Mrs Gomes quite rightly points out, it was the best and leading figures in the country from all parties and all walks of life who were the victims of the first wave of arrests, and who have also been affected by the most recent round of arrests, sentences and trials this year. We now need to take a stronger line.
I call on the Council and Commission to provide the long-awaited inspection reports from those observers who attended these unjust mock trials, which were merely for show. In line with the Resolution, I call for an independent fact-finding commission, since the members of Ethiopian Parliament's own investigation board have either been jailed or forced into exile for seeking to expose the truth about these events. The situation is unacceptable and we now need an independent investigation. We urgently need to use our strong position in the country to stand up for the rule of law and human rights.
on behalf of the PPE-DE Group. - (PL) Madam President, if more death penalties are handed down to opposition activists in Ethiopia in the near future, it will mean disaster not only for the people of Ethiopia but also for our own democracy. I have followed the development of the situation in Ethiopia, and have concluded that the Ethiopian authorities consider that the elections held in 2005 represent the achievement of an aim, rather than the start of the process towards achieving that aim.
I wonder whether this is not due to the fact that despite the verified and documented abuses by the ruling party, the elections concerned have been recognised as the most democratic elections ever to have been held in the whole of Ethiopia's three thousand year history.
The resolution we are to vote on today in the European Parliament contains many references to cases that must be unequivocally condemned. We note that the situation regarding respect for human rights in Ethiopia remains very grave. The process of democratisation has ground to a complete halt in that country. There can be no justification for the arrest of leading members of the opposition, who are in danger of receiving death sentences after trials that failed to meet internationally recognised standards for free and fair trials.
We simply cannot condone the infringement of fundamental rights, arguing that it is impossible to expect full compliance with the standards of European democracy in Africa. Ethiopia is a country with a long and distinguished history. I believe its people deserve much more, and that it is incumbent on us to assist them.
on behalf of the PSE Group. - (DE) Madam President, on the 11 June, 38 leading opposition figures were found guilty of charges ranging from crimes against the constitution to high treason, all linked to the mass protests following the controversial elections two years ago, in which nearly 200 people were killed. Before the members of the Ethiopian Parliament's investigation board were arrested or forced into exile, the board concluded that the security forces used unreasonable force and that marksmen targeted leading opposition politicians. The sentences are expected in the coming months and there is a danger that most of the defendants will be condemned to death. We call on the Ethiopian Government to release all political prisoners immediately and unconditionally. The Ethiopian courts urgently need to review the rulings and the government must work to ensure an independent justice system and a free press.
on behalf of the ALDE Group. - Madam President, Ethiopia, a country with a population of 75 million, is one of Africa's poorest states and almost two-thirds of its citizens are illiterate. It has had a traumatic history, passing from colonialism to royal oligarchy to Marxist dictatorship and, recently, to a type of apparent parliamentary democracy, but with serious democratic deficits.
We do not expect Ethiopian democratic norms to be of a European standard. That would be unrealistic on our part, bearing in mind the country's huge problems, but we expect the Ethiopian Government to show respect for at least basic human rights.
We are currently very concerned about the psychologically paranoid mentality of the regime in Addis Ababa, which is behind a large-scale crackdown on Opposition leaders, journalists and human rights activists. We are particularly worried about the government-controlled corrupt judicial and police systems which operate in the country, and call on the Ethiopian authorities to proceed immediately to drastic changes and corrective measures in order to remedy the currently abysmal situation and to show the outside world that they genuinely care about justice and democracy, instead of simply claiming to do so.
on behalf of the Verts/ALE Group. - (IT) Madam President, ladies and gentlemen, I am sure that we will agree with Mr Cappato this time.
(ES) Madam President, I would like to express my support and acknowledgement of the work that some of our fellow Members have been doing for a long time with regard to Ethiopia and in particular that of our friend and colleague Ana Gomes, not just because of the mission that took place, but because over all these years she has been condemning the situation in Ethiopia and taking it extremely seriously.
I believe that support for this resolution that we are going to approve today may be crucial in terms of changing the situation in Ethiopia.
In my view, it was significant to see both the chairman and the vice-chairman of the committee of inquiry on the events that took place two years ago, having to flee the country, forced out under pressure from the Meles Government in view of the results of their inquiry.
This is something about which we cannot remain silent, particularly in view of the fact that it was the European Union that promoted and legitimised the elections in that country two years ago.
The situation is therefore clearly a worry. It is serious and requires an immediate response.
(MT) Europe views Ethiopia with ambivalence. It was initially extremely confident that it could help this country progress towards democracy. This is why we sent to Ethiopia one of the largest observation missions we have ever sent.
The West views Ethiopia almost as an ally, and by the West I also mean America. The West also applauded Somalia when it offered aid to the Ethiopian Government. What has happened internally, however? Internally, we have seen that, because this country relies on international assistance, especially from the West, human rights are not respected; minorities are punished in one way or another, and there is corruption amongst the police and judicial authorities. We have also observed that there are just under forty people in prison, who will probably be given the death penalty. Therefore, I believe that Europe must try to re-open negotiations in a collaborative rather than authoritative manner with this country. We must convey the message to Ethiopia that it cannot continue to operate in this manner.
Madam President, I want to assure you that the Commission fully shares Parliament's concerns with the lack of progress with respect to democratisation in Ethiopia and even the deterioration of the situation since the 2005 post-election crisis.
The Commission, in coordination with Member States and the international community, actively undertook efforts to defuse tensions and urge the Ethiopian Government to take practical steps towards the reconciliation and the democratisation of the country, to restore confidence and to release the imprisoned opposition leaders and representatives of the media and civil society. In its relations with the Ethiopian authorities, the Commission is continuously stressing the importance of reforms, including the implementation of the recommendations of the EU Election Observation Mission in 2005.
As far as the political detainees are concerned, President Barroso and Commissioner Michel have reiterated their concerns on several occasions to Prime Minister Meles Zenawi, requesting a short, fair and transparent trial, asking for the withdrawal of the more outrageous charges and pointing out that they did not consider the trial an appropriate response to the Ethiopian political problems. The granting of an amnesty to the political detainees was also suggested to the Prime Minister of Ethiopia. The presence of an EU lawyer observer at the prisoners' trial is intended to remind the Ethiopian authorities of the EU's attention in this regard.
Notwithstanding the recent release of 26 of the 131 initial defendants, for whom some of the initial accusations had been dismissed, the Commission is at present seriously concerned about the guilty verdict pronounced on 11 June against 38 political prisoners, which could lead even to the death penalty.
The Commission, the EU Member States and the international community are following the situation very closely, also taking into account the ongoing mediation efforts between the Ethiopian authorities and the prisoners. The Commission supports the mediation, but expects this mediation to lead to the unconditional release of the political prisoners.
The Commission is aware that the political situation is due to the lack of democratic reforms and extensive human rights violations, like arrests and detentions without charge. I want to assure you that we will never abandon those Ethiopians who are committed to democracy, many of whom have been imprisoned and forced to leave the country.
Notwithstanding some progress made in parliamentary rules, there is a lack of substantial progress in the Prime Minister's commitments entered into with the opposition after the elections, notably on electoral reforms, independence of the National Electoral Board, media reforms, independence of the judiciary and of the security and military forces.
The Commission remains convinced that we should continue to engage with the Ethiopian authorities in an intense political dialogue on such crucial issues at every possible opportunity. Commissioner Michel, who is personally committed, has given priority to keeping an open and structured dialogue with them within the framework of Article 8 of the Cotonou Agreement on political dialogue, as the most appropriate way to encourage enhanced governance, reconciliation and democracy. The Commission recognises that democratisation will take time and we must remain vigilant as well as ready to support the government's efforts in that direction.
As regards the death penalty, we made it explicitly clear to the Prime Minister of Ethiopia that the European Union is opposed to its use in all circumstances and considers its abolition a crucial step towards the advancement of human dignity.
Thank you, Commissioner.
The debate is closed, and the vote will take place shortly.